UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6648



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY LEE BEATTY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-01-86; CA-04-17-7-F)


Submitted:   July 29, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Lee Beatty, Appellant Pro Se. Paul Joseph McNulty, United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gary Lee Beatty seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).     An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.                  28 U.S.C. § 2253(c)(1) (2000).               A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                                28 U.S.C.

§   2253(c)(2)      (2000).        A     prisoner      satisfies      this     standard    by

demonstrating       that        reasonable       jurists      would      find    that     his

constitutional       claims       are    debatable      and    that      any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                  We have independently reviewed the

record and conclude that Beatty has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.     We deny Beatty’s motion for an enlargement of time to

amend    his    §   2255    motion       to    raise    a    claim   under      Blakely    v.

Washington, ___ U.S. ___, 2004 WL 1402697 (U.S. June 24, 2004),

because Blakely does not apply in the § 2255 context.                                     See

generally      Teague      v.    Lane,    489    U.S.       288,   311   (1989);    United

States v. Sanders, 247 F.3d 139, 148 (4th Cir. 2001).                           We dispense

with oral argument because the facts and legal contentions are


                                              - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -